FILED
                            NOT FOR PUBLICATION                              JUL 07 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEE V. QUILLAR,                                   No. 13-55141

               Plaintiff - Appellant,             D.C. No. 3:12-cv-03004-JAH-
                                                  MDD
  V.

HERBERT J. EXARHOS, Superior Court                MEMORANDUM*
Judge; COUNTY OF SAN DIEGO,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Lee V. Quillar appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay the

required filing fee after denying his application to proceed in forma pauperis under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1915(g). We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s interpretation and application of § 1915(g), Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its

denial of leave to proceed in forma pauperis, O’Loughin v. Doe, 920 F.2d 614, 616

(9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by denying leave to proceed in

forma pauperis because Quillar had three strikes under § 1915(g), and he did not

allege that he was under imminent danger of serious physical injury. See Andrews

v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (if three of a prisoner’s prior

federal actions or appeals were dismissed for failure to state a claim, they count as

“strikes” under § 1915(g), and the prisoner cannot proceed in forma pauperis

unless he or she is under imminent danger of serious physical injury). Moreover,

dismissal of Quillar’s action was proper because, contrary to Quillar’s contention,

all three dismissals on which the district court relied are final. See Silva v. Di

Vittorio, 658 F.3d 1090, 1100 (9th Cir. 2011) (“[A] district court’s dismissal of a

case does not count as a ‘strike’ under § 1915(g) until the litigant has exhausted or

waived his opportunity to appeal.”).

      Because we affirm the dismissal of Quillar’s action for failure to pay the

filing fee, we do not consider Quillar’s arguments about the merits of his claims,


                                            2                                    13-55141
including in his letter to the court, filed on June 18, 2014. Accordingly, Quillar’s

motion for judicial notice of various documents related to the merits of his claims,

filed on April 26, 2013, is denied.

      AFFIRMED.




                                          3                                    13-55141